DECISION
The application of the above-named defendant for a review of the sentence of 5 years imposed on July 5, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 5 years with 3 years suspended and the Defendant shall be under the Supervision of the Department of Adult Probation and Parole for the suspended portion of this sentence.
The amendment is based on the grounds that this is the Defendant’s first adult felony offense, and his age at the time of the crime.
The Defendant came from a broken home and had a bad family environment which has caused him to lead a fragmented life. This Board finds that a long period of incarceration is not in the best interest for this individual.